Holmes, J.,
concurring in part and dissenting in part. I concur with that part of the majority opinion which ascribes handicap status to one who is an alcoholic and who is properly performing his assigned duties in spite of such ailment. However, the inclusion of drug addiction as a handicap, under the facts of this case, as well as the finding that the employer did not have just cause to fire appellee, cannot be reconciled with R.C. 4112.02 or the findings of fact presented to this court. To this I am compelled to dissent.
Although both alcoholism and drug addiction may be termed substance abuse and as such are generally not considered as being handicaps, it must initially be pointed out that there are several distinctions between alcoholics and drug addicts, which militate toward diverse treatments for those employees discovered to be so afflicted. Alcoholism results from any number of factors, physical predisposition as well as social and psychological problems.1 Many of these causes are hidden from one who even casually imbibes. The purchase of alcohol by adults and the drinking thereof are not unlawful in Ohio. Our public policy would reasonably dictate a compassion for one so ensnared in alcoholism, and seek to en*283courage employers along the more beneficial course of action, which is to help such troubled employee to recover.2
A different public policy may reasonably be applied to the drug addict who becomes addicted as a result of his own illegal actions. While a state may not statutorily attribute unlawfulness to the status of drug addiction, Robinson v. California (1962), 370 U.S. 660, the activities surrounding such addiction may be established to be unlawful. The initial stages of the use of drugs involve illegal purchase, possession and use of such substances. The consequent addiction therefore flows from activities which society has rendered unlawful with the aim of eliminating or hopefully curtailing the activity. The drug abuser, in contrast, has asserted his will against both law and common convention to indulge his personal whims.
One who continues to use hard drugs, as in the case before us, also continues to engage in illegal behavior. Such use often entails the criminal sale of drugs. To so burden the employer with the mass of illegal activities attendant to drug addiction surely encumbers the employer with far more than he reasonably anticipated to be within the employment relationship. The presence of a hard drug addict at the place of employment jeopardizes one’s business reputation. It places at risk the physical safety of other employees, as well as tangible valuables an addict may have access to. It is therefore somewhat irrational to bestow upon drug addicts the emoluments attendant to the status of one who, through no fault of his own, becomes handicapped.3
The finding of the commission below was that appellee’s discharge was solely because of his status as an alcoholic/drug addict and accordingly violated R.C. 4112.02(A) which states:
“It shall be an unlawful discriminatory practice:
“(A) For any employer, because of the race, color, religion, sex, national origin, handicap, age, or ancestry of any person, to discharge without just cause * * *.” (Emphasis added.)
R.C. 4112.02 also provides in subsection (L) that:
“Nothing in divisions (A) through (E) of this section shall be construed to require a handicapped person to be employed * * * in a job that requires him routinely to undertake any task, the performance of which is substantially and inherently impaired by his handicap.” (Emphasis added.)
It is my view that the facts of this case did not warrant the finding of the commission that the discharge of the employee here was solely because of his addiction and therefore not justified. Among the issues to be determined by the trier of the fact in these cases are whether the particular addiction had in fact resulted in job impairment, whether such addiction per *284se was the cause of the discharge, whether the continuance of the employee would be significantly detrimental to the business of the employer, and whether the addiction and/or the treatment process would interrupt the necessary business procedures of the employer.
The facts of this case show that the employee had failed to appear at work for a week because of his addiction, and when he appeared the following week he was unable to proceed to his tasks, and then indicated to the employer that he needed a month off to undergo treatment. The employer testified that he had responded to the employee that the company could not spare him or do without him for the period requested. Upon these facts it would have been more reasonable if the commission would have concluded that the employee’s tasks were “substantially and inherently impaired by his handicap.”
More importantly, relative to the facts of this case, appellee’s employment duties included responsibilities for the arrangement of financing, post-sale services, and the closing of the transaction. He was the last representative of the company which the customer was to have seen. As such, his impression on the customer would be crucial to the reputation of the company in the community and consequent future sales, as well as repeat business from the customer. Once it would become known that such person regularly committed the felonious acts normally associated with drug addiction, and to which addiction appellee admits, the business reputation of the company could not fail but to suffer injury. Accordingly, the hard drug addiction here at issue “substantially and inherently” impairs performance of the kind of job appellee was hired to do.
As a result of co-employee coverup, as found within the facts here, the employer was not made aware until after the termination that appellee used hard drugs while at work, sometimes on a daily basis, and sold illegal drugs while on the job. Such actions are clearly misconduct and are per se just cause for discharge. It is only supportive of the prior discharge that such information became available to the employer only after the discharge.
The determination that the employee is here entitled to reinstatement, as well as back pay, also belies the record. The numerous facts which came to light after appellee’s job termination justify not only the firing but the decision to refrain from rehiring appellee. Proof of either would eliminate any obligation to make payment of past wages, since the obligation to pay back wages springs only from the absence of legal justification by the employer in firing or refusing to rehire such employee. The ultimate offer of the employer to rehire appellee is not determinative because by that time appellee had proven that he was indeed recovered.
It should not be forgotten that the employee has the responsibility of performing his job satisfactorily, complying with reasonable work rules as well as the law, and arriving for work at the appointed time. All of the job requirements must be met by the employee in spite of any disability. An *285employer, in firing or refraining from rehiring the employee, may consider all factors which could ordinarily be considered as standards for employment, i.e., past personnel records, absenteeism, disruption, abusive or dangerous behavior, violations of rules or the law, unsatisfactory work, etc. See Southeastern Community College v. Davis (1979), 442 U.S. 397, 406, and 42 Fed. Reg. 22686-22689 (1977). In the present case, the employee took a week off without advance notice, and knowing there could be no ready replacement. By way of explaining his absence, he confessed that he was presently drug-addicted and an alcoholic, and that he hoped to be rehabilitated in the future. The employer’s decision to terminate the employment relationship was based upon the employer’s immediate requirements and the necessity for such employee in the operation of the business, the sociological-business effect of the continuance of the employment, and was quite reasonable under the then-present circumstances.
Accordingly, I would reverse the judgment of the court of appeals.

 Meyers & Melchior, Alcoholic Drinking: Abnormal Intake Caused by Tetrahydropapaveroline in the Brain (1977), 196 Science 554; A Chemical Cause of Alcoholism (1977), 111 Science News 327; Alcohol Metabolism: All in the Family (1977), 115 Science News 6.


 Hill, Alcoholism and the World of Work, Proceedings of the 28th Annual Meeting of the National Academy of Arbitrators (Dennis & Somers, Eds. 1975) 93, 94.


 We do not have before us the case of one who innocently, through a misdiagnosis or other legitimate means, became drug-addicted.